Citation Nr: 9936267	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a chip fracture of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
December 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in July 1997.  The purpose 
of the remand having been accomplished in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998) the case is now 
before the Board for further appellate review.

In a rating action dated in December 1996, the RO denied 
entitlement to service connection for residuals of a thigh 
injury with internal damage of the right knee.  Even though 
no notice of disagreement had been received with regard to 
that issue the RO found it to be inextricably intertwined 
with the issue of entitlement to an increased rating for 
residuals of a chip fracture of the right knee and issued a 
supplemental statement of the case including that issue.  In 
accordance with instructions in the Board's remand, the RO 
issued reissued the supplemental statement of the case in 
December 1996.  The veteran still did not respond.  
Accordingly, the Board finds that the issue of entitlement to 
service connection for residuals of a thigh injury with 
internal damage of the right knee is not before the Board on 
appeal at this time.  38 C.F.R. §§ 20.200, 20.202 (1999).  

In a January 1998 rating decision, entitlement to an 
increased rating for post-traumatic stress disorder was 
denied.  The veteran has not appealed this determination; 
thus, this matter is not in appellate status and before the 
Board at this time. 



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed low back disorder 
disability and service.

2.  There is no current medical evidence of hearing loss 
disability.  

3.  The veteran's service-connected chip fracture of the 
right knee has not been shown to be productive of any 
significant symptomatology since the effective date of 
service connection.



CONCLUSIONS OF LAW


1.  The claim of service connection for a low back disorder 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for hearing loss is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for a compensable rating for 
residuals of a chip fracture of the right knee have not been 
met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 
4, Diagnostic Codes 5257, 5260, 5261 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Background

The veteran's entrance examination did not reveal any 
pertinent abnormality.  Service medical records reveal that 
at the time of his separation examination in October 1969 the 
veteran reported that he had sustained a chip fracture of the 
left knee two years earlier in Vietnam.  Examination revealed 
no sequelae.  Service medical records do not reveal any 
evidence of complaints or findings of or treatment for a low 
back injury or a hearing loss.  Hearing was normal on voice 
testing on the separation examination.  The spine was 
reported to be normal.

In December 1972 the veteran filed a claim for VA 
compensation or pension benefits.  In connection with that 
claim he reported that in 1965 or 1966 he broke his back 
while on active duty in Germany.  He stated that he was 
admitted to an Army hospital for treatment.  He stated that 
in the summer of 1967 after hitting a mine in Vietnam he was 
sent to Cameron Bay and then to Japan for treatment and 
surgery on his knee.  He related that in the summer of 1969 
he was in a helicopter crash and was sent to Japan for 
treatment of burns and a back injury.  

On VA examination in November 1995 the veteran reported that 
he injured his knee in service while repairing a tank track.  
He stated that the track struck him in the face, fracturing 
his nose and lacerating his chin.  It then cut and struck his 
right medial thigh and knee.  He stated that he was knocked 
out and was hospitalized for two days.  He complained that 
his right leg was "gimpy" and that he took Motrin daily for 
it.  He stated that he could not walk in a shoe without a 
heel and that since Vietnam his right leg had been larger 
than the left.  He related that he had to take his weight off 
his right leg when he stood and he attributed some back pain 
to the problem.  He stated that particularly going down hills 
his right knee became sore and inflamed.  He stated that his 
knee felt wobbly from side to side.  Examination of the right 
leg revealed minimal to moderate increased size of the right 
thigh and minimal increased size of the right calf.  There 
were greater saphenous varicosities over the medial lower 
right thigh and some superficial varicosities over the medial 
calf and some spidery varicosities over the anterior shin on 
the right.  There was a 1 inch long scar about 8 inches above 
the knee medially which the veteran attributed to the tank 
track hitting him.  There was a 2 inch long scar medial and 
parallel to the patella.  The veteran stated that he woke up 
in the hospital in Vietnam with an incision in the knee area 
and did not know if he had surgery.  Foot pulses were normal.  
Range of motion of the knee was from 0 degrees extension to 
130 degrees flexion.  He was very guarded in moving the right 
knee.  McMurray's test could not be performed because of 
severe guarding.  Drawer testing was negative.  There was a 
minimal amount of chronic swelling of the right knee.  There 
was no evidence of a popliteal mass.  The veteran stated that 
most of the pain was posterior.  There was minimal to minimal 
moderate crepitus with knee motion on the right.  The 
impression was history of contusion/laceration to the right 
lower extremity from tank track, greater saphenous 
varicosities of the right lower extremity and possible 
meniscus injury versus chondromalacia of patella or both.  X-
rays of the right knee revealed no acute fracture, 
malalignment or other osteoarticular abnormality.

In April 1996 a medical opinion was requested as to whether 
it was more probable than not that the veteran's present knee 
condition was a progression or worsening of the chip fracture 
that the veteran sustained during service.  The responding 
physician reported that review of the service medical records 
and the claims file revealed that the veteran's separation 
examination was normal including the absence of scars.  On 
examination in November 1995, scars, complaints of pain, 
slight swelling and crepitus were noted.  X-rays revealed no 
abnormality.  The physician explained that chip fractures are 
small peripheral pieces of bone that do not ordinarily 
require casting or result in long-term sequelae.  Long term 
sequelae that might occur include osteoarthritis or 
degenerative joint disease.  The physician opined that the 
normal x-rays in November 1995 provided very strong evidence 
that the right knee chip fracture in service was not the 
cause of the veteran's right knee pain, swelling or disease 
and that it was not probable that his present right knee 
condition was related to the chip fracture in service.

The veteran testified at a hearing before a hearing officer 
at the RO in August 1996.  He stated that he had scars on his 
leg which resulted from a piece of tank jack.  He noted that 
his leg was discolored by a group of veins.  He reported that 
going up stairs was very painful and his legs were very shaky 
going down stairs.  He related that after his injury his 
wound was stitched and bandaged and he returned to duty.  

On VA examination in October 1996 the veteran complained of 
pain in the right knee especially on walking down hill or 
down stairs.  He reported that standing on hard surfaces or 
walking long distances caused significant knee pain and 
swelling of the knee.  Examination revealed a 3 cm. scar on 
the medial aspect of the right thigh and a 6 cm. scar 
medially to the patella of the right knee.  The right calf 
measured 2 cm. greater in circumference than the left.  The 
right thigh measured 2 cm. greater in circumference than the 
left.  There were multiple varicosities on the right above 
the knee on the posterior medial aspect.  Range of motion of 
the knee was from 0 degrees to 140 degrees with pain on 
movement.  McMurray's test was positive and there was some 
lateral collateral instability.  There was bilateral 
patellofemoral crepitus, somewhat worse on the right.  The 
examiner offered the opinion that with regard to the scar 
above the right knee there was evidence of muscle injury 
resulting from penetrating trauma.  The scar was somewhat 
indented and some abnormality of the musculature below the 
scar could be felt.  Muscle function was normal.  The main 
resultant injury was a venous insufficiency resulting in 
swelling of the leg and varicose veins.  The examiner further 
noted that examination was consistent with a meniscal tear 
and that the varicosities on the right thigh were due to the 
same injury.  The examiner further opined that the veteran 
had low back pain due to degenerative disc disease at L4-L5 
and that that was not due to the right knee disorder.  The 
examiner also noted that the veteran had chondromalacia of 
the patella bilaterally.


Service Connection

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
service connection claims.  A well-grounded claim is one 
which is plausible.  If he has not, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This requirement has been reaffirmed 
by the United States Court of Appeals for the Federal 
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  That decision upheld the earlier decision 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his low back and 
hearing loss disabilities had their onset during service, 
this assertion does not make the claims well-grounded if 
there is no competent medical evidence of record of a nexus 
between any disability in service and his alleged current 
disability.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met for both alleged disabilities and the 
veteran's assertions are supported by the evidence of record.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 1991).  The pertinent laws and 
regulations also provide that sensorineural hearing loss will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The regulations pertaining to hearing loss provide 
that for the purposes of applying the laws administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  


Low Back Disorder


The veteran has established present disability in that 
degenerative disc disease was shown on the most recent VA 
examination.  He has also provided his own statements 
concerning two back injuries during service.  However, a 
medical nexus between any injury in service and the recently 
diagnosed degenerative disc disease is not established.  The 
examiner on the most recent VA examination described the 
veteran's low back disorder as "garden variety low back 
pain" and stated that it was not caused by his right knee 
disorder.  There is no x-ray evidence of a "broken back" 
and, given the passage of many years since service and the 
lack of medical evidence showing a nexus, there is no basis 
upon which to conclude that the veteran's degenerative disc 
disease resulted from an injury in service.  In sum, there is 
no competent medical evidence of a nexus between the 
veteran's currently diagnosed low back disability and 
service.

Accordingly, the Board concludes that the veteran's claim for 
entitlement to service connection for a low back disorder is 
not well-grounded.


Bilateral Hearing Loss


The veteran claimed a hearing loss due to exposure to noise 
and an ear injury.  The record contains no medical evidence 
showing that he currently has a hearing loss.  Hearing was 
normal by voice testing at the time of his separation from 
service.  As noted above, medical evidence of a current 
disability is required to establish entitlement to service 
connection for any disability.  In the absence of such 
evidence the Board concludes that the veteran's claim for 
entitlement to service connection for a hearing loss is not 
well-grounded.  38 U.S.C.A. § 1110 (West 1991); Rabideau.


Increased Rating for Residuals of 
A Chip Fracture of the Right Knee

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The Board notes that the Court recently rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  According to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  In this 
case, the RO granted a non-compensable rating for the 
veteran's service-connected residuals of a chip fracture of 
the right knee effective as of the effective date of service 
connection.  As such, the RO apparently did not find that 
staged ratings were warranted.  For the reasons set forth 
below, the Board also finds that there has been no change in 
the veteran's service-connected disability since the 
effective date of service connection; thus, staged ratings 
are not warranted.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Under 38 C.F.R. § 4.31 
(1999), it is provided that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The Board will also consider the provisions of 38 C.F.R. §§ 
4.40, 4.45.  Under 38 C.F.R. § 4.40, functional loss or 
weakness due to pain supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Residuals of an injury to a knee may be rated based on 
limitation of motion with a zero percent rating provided 
where flexion of the leg is limited to no less than 60 
degrees or extension of the leg is limited to no more than 5 
degrees.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a 
Codes 5260, 5261 (1999).  Additionally, a 10 percent rating 
is provided for other impairment of the knee with recurrent 
subluxation or lateral instability productive of slight knee 
impairment.  38 C.F.R. § 4.71a Code 5257 (1999)

In the opinion of the physician who reviewed the veteran's 
records in October 1996, the veteran has a minor muscle 
injury of the right thigh and swelling of the leg due to 
venous insufficiency.  The physician also reported varicose 
veins on the right thigh and internal damage to the right 
knee consistent with a meniscal tear.  All of those symptoms 
the physician attributed to a penetrating trauma to the right 
thigh.  However, the veteran has not established service 
connection for such an injury.  The only disability of the 
knee for which service connection has been established is 
residuals of a chip fracture.  The physician who reviewed the 
veteran's records in April 1996 concluded that the veteran's 
chip fracture residuals were not the cause of his knee pain, 
swelling or disease.  Based on those medical opinions, the 
Board finds that the veteran's residuals of a chip fracture 
are asymptomatic and, therefore, entitlement to a compensable 
rating under the above cited rating schedule criteria has not 
been established since the effective date of service 
connection.  Any limitation of motion or other knee 
impairment present is not due to service-connected pathology.  


ORDER

Service connection for a low back disorder and bilateral 
hearing loss is denied as not well-grounded  

Entitlement to a compensable rating for residuals of a chip 
fracture of the right knee is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

